                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

WILLIAM F. MARTIN, JR.,                       )
     Plaintiff,                               )
                                              )
       v.                                     )       CAUSE NO.: 1:18-CV-349-TLS-PRC
                                              )
NOBLE COUNTY BOARD OF                         )
COMMISSIONERS,                                )
    Defendant.                                )

                                    OPINION AND ORDER

       This matter is before the Court on Defendant Noble County Board of Commissioners’

Motion for Leave to File Amended Notice of Removal [DE 8] and on Defendant Noble County

Board of Commissioners’ Motion to Amend Case Caption [DE 9], both filed on November 12, 2018.

Plaintiff has not filed a response, and the time to do so has passed.

       Plaintiff William F. Martin, Jr. filed his Complaint in the Noble County, Indiana Superior

Court on October 10, 2018. Defendant Noble County Board of Commissioners was served with the

Summons and Complaint on October 12, 2018.

       Defendant filed its Notice of Removal in this Court on October 30, 2018.

       Subsequently, Defendant learned that on October 26, 2018, the state court had granted

George Gerdes and Lisa Gerdes leave to intervene in this action as Defendants. Accordingly, in the

instant motion, Defendant asks for leave to file an Amended Notice of Removal to reflect the

presence of Intervenor-Defendants George Gerdes and Lisa Gerdes.

       A defendant may freely amend the notice of removal for thirty days after receiving a copy

of the state court complaint, or being served, whichever comes first. Buneta v. Fairmont City, Ill.,

No. 16-CV-794, 2016 WL 6246823, *2 (S.D. Ill. Oct. 26, 2016) (citing 28 U.S.C. § 1446(b)).

Because thirty days had not passed from the date Defendant was served with the Complaint (October
12, 2018) at the time Defendant sought leave to file the Amended Notice of Removal (November

12, 2018), no motion was necessary. See Fed. R. Civ. P. 6(b). Notably, Plaintiff has not objected to

the motion.

       Accordingly, the Court GRANTS Defendant Noble County Board of Commissioners’

Motion for Leave to File Amended Notice of Removal [DE 8] and ORDERS Defendant Noble

County Board of Commissioners to FILE the Amended Notice of Removal on or before November

30, 2018.

       Pursuant to 28 U.S.C. § 1774, the Court further ORDERS Defendant Noble County Board

of Commissioners to FILE with the Clerk of Court, on or before December 7, 2018, a copy of all

records and proceedings in the State court.

       Because the filing of the State court proceedings, including the State court order granting

George Gerdes and Lisa Gerdes leave to intervene as Defendants, should result in the addition of

George Gerdes and Lisa Gerdes as Defendants in this action, including in the case caption of the

electronic docket, the Court DENIES without prejudice Defendant Noble County Board of

Commissioners’ Motion to Amend Case Caption [DE 9].

       So ORDERED this 28th day of November, 2018.

                                                     s/ Paul R. Cherry
                                                     MAGISTRATE JUDGE PAUL R. CHERRY
                                                     UNITED STATES DISTRICT COURT




                                                 2
